We were in error in holding that the provision of section 9 of the general act of 1915 (page 865), which makes the clerk of the circuit court ex officio clerk of the county court, applied to Hale county, and determined the rights and duties of appellant and appellee respectively, as to the county court of that county. This provision of the act (subsection 3 of section 9) is limited to that county or those counties which have more than 26,000, and less than 26,100 inhabitants. Hale county does not fall within this classification, and the provision in question does not apply to it, nor to this case. It results *Page 666 
therefore that the Code provisions (section 6698) apply to Hale county, and control as to the clerical duties incident to the county court, and who shall discharge the same.
We have at this term granted a rehearing in the case of Thomas, Clerk, v. State ex rel. James Armstrong, 77 So. 35,1
wherein we fell into the same error that we did in this case; and the opinion in that case, in so far as it is apt, is referred to and adopted as part of the opinion in this case.
It follows therefore that appellee, Torbert, is authorized and required by law to perform the duties of clerk of the county court of Hale county, or, at his own expense, to employ a clerk to perform such duties, as is provided by section 6698 of the Code.
The circuit court therefore ruled correctly, in all respects, on the demurrer to the complaint. And the judgment of reversal heretofore entered in this court is accordingly set aside, and a judgment of affirmance entered.
Affirmed.
ANDERSON, C. J., and MAYFIELD, SOMERVILLE, and THOMAS, JJ., concur.
1 Ante, p. 661.